Title: The American Commissioners to Vergennes, 26 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Passy 26 December 1777
We beg your Excellency’s Permission to make an appeal from the Judgment of the Admiralty at Nantes which ordains a confiscation of two Prizes (British Westindia Ships) taken legally on the high seas by two American Privateers, and that Your Excellency will be pleased to request his Majesty to suspend the Departure of those Prizes, and their Cargoes, until the justice of our appeal shall have been regularly decided by the proper Tribunal.
The great value of the prizes in question, the distressed situation of their Captors, and the discredit which has fallen upon the cause of our Country by the disposition which was made of the ships after their Confiscation, as well as by the indecent exultation of our Enemies on that subject, all unite in making it our Duty to trouble your Excellency with this request and to Pray that you will favourably represent it to the King. We have the honor to be with the greatest Respect Your Excellency’s most Humble and most Obedient Servants
B. FranklinSilas DeaneArthur Lee
Mr. Le Comte de Vergennes.
 
Endorsed by Gérard: annoncé le 27. à M. Deane qu’il pouvoit employer la voye juridique.
Notation: Franklin Dean Lée
